Case: 1:20-cv-00757 Document #: 13-3 Filed: 04/27/20 Page 1 of 9 PageID #:125




  STANG v. UNION FOR REFORM JUDAISM


MEM. OPP. TO 12(b)(6) MOTION TO DISMISS


                 Harry O’Kane Documents




       EXHIBIT C
               Case: 1:20-cv-00757 Document #: 13-3 Filed: 04/27/20 Page 2 of 9 PageID #:126



IMMENSE BLUNDER BY BIGGEST FIRM
By James Warren, Maurice Possley & Joseph Tybor
CHICAGO TRIBUNE

JANUARY 31, 1989



S      tudents at one of the nation`s best law schools are telling lawyers at the world`s largest law firm to take a
       hike.

The reason for such pin-striped discord? Woefully inappropriate remarks by a big-shot partner at Chicago-
based Baker & McKenzie during a recruitment interview with a third-year law student at the University of
Chicago. The student is a black female.

The Law Student Association has called on university officials to suspend the firm from recruiting on campus
for one year because of what it describes as ''racist, sexist and anti-Semitic comments'' during an interview with
the student at the firm`s Chicago office.

''I don`t think there is any question but that the incident itself is a horrendous one,'' says Dean Geoffrey Stone.
''It is completely beyond the bounds of appropriate behavior in an interview context or in any other civilized
context.''

Accounts of the interview are contained in an article by Lori Lightfoot, director of the student association, for
the Phoenix, the law school`s newspaper. Neither Stone nor officials of the law firm dispute the account of an
interview conducted by Harry O`Kane, a litigation partner with more than 20 years at the firm.

During the session, the student was asked how she was admitted to the law school, and the partner went on to
''share his belief that the university loves to admit foreigners to the exclusion of qualified Americans,'' according
to the account.

In discussing the practice of law, the partner asked how the student would react to being called ''a black bitch''
or a ''nigger'' by adversaries or colleagues.

While discussing outside activities, the student said her interests run to golf. O`Kane responded, ''Why don`t
blacks have their own country clubs?'' He observed that Jews have their own country clubs and stated that he`d
never want to belong to one, ''but at least they had their own.'' He said that the reason blacks don`t have
exclusive country clubs is ''there aren`t too many golf courses in the ghetto.''

''This is behavior that we do not excuse and we do not tolerate,'' said Robert Cox, chairman of the firm`s
executive committee. ''Baker & McKenzie finds this conduct inexcusable and not representative. We pride
ourselves on being a multicultural law firm with 44 offices, 1,300 lawyers and 432 partners in 26 countries.''
            Case: 1:20-cv-00757 Document #: 13-3 Filed: 04/27/20 Page 3 of 9 PageID #:127
Cox, a refreshingly candid sort in the corporate law world, said he has written a letter of apology on the firm`s
behalf and that O`Kane has written one, too.

On Monday, his partners discussed what, if any action, to take against O`Kane. Cox will meet with the
university`s placement committee and some students Tuesday night.

The committee will make a recommendation to Stone, who promises a quick decision on whether to suspend
the firm from recruitment.

Said Cox: ''I do not believe Harry O`Kane is a racist. Harry thought he was conducting some sort of a stress test
for a litigator; but we feel this very deeply-whatever his intention was, we find it to be totally

unacceptable.''
               Case: 1:20-cv-00757 Document #: 13-3 Filed: 04/27/20 Page 4 of 9 PageID #:128

                             https://nyti.ms/29ybfhp


THE LAW


THE LAW; U. of Chicago Bars Recruiters of Top Firm
Because of Slurs
Feb. 3, 1989




                                     See the article in its original context from
                                February 3, 1989, Section B, Page 11 Buy Reprints


                                               VIEW ON TIMESMACHINE



                                      TimesMachine is an exclusive beneﬁt for home
                                            delivery and digital subscribers.



About the Archive
This is a digitized version of an article from The Times’s print archive, before the start of online
publication in 1996. To preserve these articles as they originally appeared, The Times does not alter,
edit or update them.
          Case: 1:20-cv-00757 Document #: 13-3 Filed: 04/27/20 Page 5 of 9 PageID #:129
Occasionally the digitization process introduces transcription errors or other problems; we are
continuing to work to improve these archived versions.



The University of Chicago Law School yesterday barred the world's largest law ﬁrm from
recruiting on campus for a year, a result of a student's complaint of racist, sexist and anti-
Semitic slurs by a partner during a job interview.

Geoffrey R. Stone, the law school's dean, said the ﬁrm, Baker & McKenzie, would be invited
back to the campus the following year after it tells the school in writing how it plans to deal
with the incident.

Robert W. Cox, chairman of Baker & McKenzie's executive committee, said the ﬁrm
considered the punishment just and was ''outraged'' by the incident. He said the partner,
Harry O'Kane, had taken a voluntary leave of absence while the other members of the ﬁrm
discuss whether action should be taken against him.

Baker & McKenzie and Mr. O'Kane issued written apologies to the student, Linda Golden,
after she wrote them in January describing Mr. O'Kane's remarks. Neither the ﬁrm nor Mr.
O'Kane disputed Ms. Golden's account in those apologies, although Mr. O'Kane said in an
interview earlier this week with a reporter for The Maroon, the student newspaper, that his
remarks had been taken out of context. The Comments That Offended

In an interview yesterday, Ms. Golden said Mr. O'Kane asked her last fall how she would
respond if she were called a ''black bitch'' or a ''nigger'' by a legal adversary.

In discussing her activities, Ms. Golden said, she told Mr. O'Kane that she played golf, to
which he responded, ''Why don't blacks have their own country clubs?''

''In the end,'' Ms. Golden said in her letter, ''Mr. O'Kane concluded that the reason blacks
don't have country clubs is that there aren't too many golf courses in the ghetto.''

''He went on to observe,'' the letter said, ''that Jews have their own country clubs. He
further stated that he would never want to belong to a Jewish country club, but at least they
had their own.''

Ms. Golden said Mr. O'Kane also commented that the University of Chicago ''loves to admit
foreigners, to the exclusion of qualiﬁed Americans.'' Baker & McKenzie is one of the world's
leading international ﬁrms, with ofﬁces in 31 cities outside the United States. Partner's
Explanation
                Case: 1:20-cv-00757 Document #: 13-3 Filed: 04/27/20 Page 6 of 9 PageID #:130
Mr. Cox, Baker & McKenzie's chairman, said Mr. O'Kane, who has worked for the ﬁrm more
than 20 years, had explained that he had been trying to determine how Ms. Golden would
react as a litigator under duress in a courtroom.

''Whatever stress test Mr. O'Kane thought he was conducting on a potential litigator,'' Mr.
Cox said, ''his tactics were inexcusable. I think there was indeed a lack of sensitivity, and we
don't believe this is in any way representative conduct of members of this ﬁrm.''

Ms. Golden, who will join Gessler, Flynn, Laswell, Fleischmann, Hughes & Socol of Chicago
after she graduates this spring, said she was pleased that the university had taken a strong
position. ''All along,'' she said, ''I've hoped this would make people more sensitive to some of
the types of discrimination that can go on.''

Mr. O'Kane, beyond contending that his remarks had been taken out of context, said in an
interview this week that he had been impressed by Ms. Golden and had recommended that
his ﬁrm offer her a position. It did not.
A version of this article appears in print on Feb. 3, 1989, Section B, Page 11 of the National edition with the headline: THE LAW; U. of Chicago
Bars Recruiters of Top Firm Because of Slurs
    Case: 1:20-cv-00757 Document #: 13-3 Filed: 04/27/20 Page 7 of 9 PageID #:131


                                                                                    
                               75 A.B.A. J. 10 (1989)
                                       Letters





          Case: 1:20-cv-00757 Document #: 13-3 Filed: 04/27/20 Page 8 of 9 PageID #:132

TRIBUTE ARCHIVE                                                                                              
                                                                                                         Sign In




                                  BROUGHT TO YOU BY GLUECKERT FUNERAL HOME


                                            Harry J. O'Kane
                                      January 11, 1928 - May 15, 2016

                                                  Recommend 0



                                                  Share Obituary:



                                                                    

                   Tribute Wall                                             Obituary & Events




Obituary
Harry J. O'KaneOf Arlington HeightsHarry J. O'Kane was born on January 11, 1928 in Chicago, Illinois to Harry and
Brigid (nee Devlin) O'Kane. He died Sunday, May 15, 2016.Harry was an esteemed Chicago trial lawyer for over 40
years with Baker McKenzie and Dowd Dowd Ltd. A veteran of the U.S. Navy, he proudly served on the Boards of St.
Viator and St. James in Arlington Heights. He was a devoted husband of 60 years to Helen (nee Cunningham) and a
loving father to his children.Harry is survived by his daughter, Nancy (James) Misch, daughter, Catherine Lyon,
son, Michael O'Kane and son, James O'Kane; His granddaughter, Kristin (Patrick) Hoover, granddaughter, Laura
(Jamie) Flores, grandson, Max O'Kane, granddaughter, Monica Misch, and grandson, Matthew Misch; His great
grandson, Nolan Flores; His sister, Terry (the late Hal) WoodsHe was preceded in death by his wife Helen, parents,
his son, Philip O'Kane and his sister, Peggy.Memorial gathering, Friday, May 20, 2016 from 9:30 am until time of
Memorial Mass 10:30 am at Holy Family Catholic Church, 2515 W. Palatine Road, Inverness. Interment Private.In
lieu of flowers memorials may be given to Holy Family Catholic Church. Funeral Information and condolences can
be given at www.GlueckertFH.com or (847) 253-0168.

To plant a tree in memory of Harry J. O'Kane, please visit our Tribute Store.
                   Share a memory                                               Plant a tree
         Case: 1:20-cv-00757 Document #: 13-3 Filed: 04/27/20 Page 9 of 9 PageID #:133

TRIBUTE ARCHIVE                                                                                            
Events

 There are no events scheduled. You can still show your support by planting a tree in memory of Harry J.
 O'Kane.


     Plant a tree




                    Share a memory                                            Plant a tree
